Citation Nr: 0920701	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


Introduction

The Veteran had verified active duty service from March 1943 
to January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

Historically, the Veteran was awarded service connection for 
arthritis of the cervical spine by rating action in July 
2003, and a 20 percent evaluation was assigned.  The Veteran 
did not appeal this decision.

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDING OF FACT

The Veteran's arthritis of the cervical spine is manifested 
primarily by mild pain and no more than moderate limitation 
of motion with flexion greater than 15 degrees but not 
greater than 30 degrees and a combined range of cervical 
spine motion of not greater than 170 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
arthritis of the cervical spine has 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in July 2006 and May 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The increased 
rating claim was readjudicated in the June 2008 supplemental 
statement of the case.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and he was provided actual notice of the rating 
criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony in light of the notice provided. 
 Because the Veteran has actual notice of the rating 
criteria, and because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board is not concerned with service connection, as that 
has already been established. Rather, it is the level of 
disability that is of concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1 (2008).  Further, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet App 505 (2007). The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups." Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, Code 5242, degenerative arthritis of 
the cervical spine is evaluated with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 
A 20 percent rating requires thoracolumbar forward flexion 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires cervical forward flexion 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. A 40 percent rating requires unfavorable 
ankylosis of the entire cervical spine: or, forward flexion 
of the thorocolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thorocolumbar spine.  38 C.F.R. § 
4.71a.

For VA compensation purposes, normal cervical forward flexion 
and backward extension is zero to 45 degrees, normal lateral 
flexion is zero to 45 degrees bilaterally, and normal lateral 
rotation is zero to 80 degrees bilaterally. 38 C.F.R. § 
4.71a, Plate V. 

Background

At a January 2009 Travel Board hearing the Veteran testified 
that he had pain below his ear and muscle spasms every other 
week.  The episodes were approximately 10 to 15 minutes long 
without any radiation.  He took Tylenol for his pain.  He has 
been retired since 1980 and receives treatment from a private 
physician.  The representative requested that the case be 
advanced on the docket due to his age.

At a July 2006 VA examination the examiner noted that the 
Veteran's cervical disability was manifested primarily by 
subjective complaints of cervical pain which was intermittent 
with stiffness and weakness occurring 2-3 times a day lasting 
approximately 15 minutes.  The Veteran reported episodes of 
incapacitation lasting 1 to 2 days every 4-5 weeks.  He 
complained of pain radiating into his upper extremities.  He 
used a cane to ambulate, but did not use a cervical collar.  

The cervical range of motion was lateral flexion and rotation 
to 25 degrees, bilaterally; flexion to 30 degrees, and 
extension to 20 degrees.  With repetition the range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  There was moderate pain, tenderness, and 
spasms with range of motion, but no weakness.  There were no 
objectively verifiable neurologic deficits associated with 
his cervical disability.  X-rays of the cervical spine 
revealed arthritis.  There were no recent diagnostic studies.  
The diagnosis was cervical strain with arthritis moderately 
active.  

At a December 2007 VA examination the examiner reviewed the 
medical evidence, noting that since the last VA examination, 
the appellant:

has made a miraculous recovery as he 
reported to this examiner that he 
experiences virtually no neck pain and 
when he does experience it by perhaps 
making the wrong move, it lasts for about 
15 minutes or so and then it is gone....

He further noted that it should be clear that a claimant with 
the Veteran's history of neck pain experiences no prostrating 
occurrences, or flare-ups of any neck pain, and does not need 
any medications or assistive devices.  The Veteran suffered a 
sprain type injury in 1945 and was able to walk away on his 
own.  The examiner further noted that medical literature 
would report that the minor injury in service would have 
absolutely nothing to do with the degenerative arthritis of 
the cervical spine noted in his later age. The appellant had 
no radiculopathic symptoms.  

On examination the Veteran demonstrated a full range of 
motion with extension backwards to 50 degrees, forward 
flexion to 65 degrees; lateral flexion to 40 degrees, 
bilaterally; and rotation to 55 degrees, bilaterally.  With 
repetition the range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance.  There was 
moderate pain, tenderness, and spasms with range of motion, 
but no weakness. There were no neurologic deficits reported 
by the Veteran.  The diagnosis was asymptomatic degenerative 
disease of the cervical neck of absolutely no relationship to 
minor neck sprain injury suffered during military service 
some 60 years ago.  The degenerative osteoarthritis of the 
cervical spine does not at all affect employment and he was 
still able to drive despite turning his head.



Analysis

The Board's review of the probative medical evidence of 
record, including reported degrees of cervical motion, and 
effects of pain on use, finds that there is no basis on which 
to allow a rating higher than 20 percent for arthritis of the 
cervical spine for any period since the June 2006 date of the 
current claim. DeLuca, 8 Vet. App. 202 (1995).  In this case, 
the July 2006 VA examination revealed flexion to 30 degrees, 
and a combined range of motion of the cervical spine of 150 
degrees.  To warrant a higher 30 percent evaluation flexion 
must be 15 degrees or less; or favorable ankylosis of the 
entire cervical spine must be exhibited.  Likewise at the 
December 2007 VA examination, flexion was to 65 degrees, and 
a combined range of motion of the cervical spine of 305 
degrees was shown.  The examiners found no loss any 
additional due to repetitive motion, pain, easy fatigability, 
or lack of endurance.  In December 2007, it was specifically 
noted that the Veteran had no radiculopathic symptoms and his 
cervical spine condition was described as asymptomatic. The 
Board further notes that medical records for the year prior 
to the receipt of the Veteran's claim in June 2006 make no 
mention of a cervical spine condition.

In reaching its decision the Board has considered the 
testimony provided by the Veteran at the personal hearing 
held in January 2009. Nevertheless, given the findings 
reported on the recent VA examinations, the criteria for a 30 
percent rating have clearly not been met since June 2005. In 
light of the fact the evidence preponderates against a rating 
in excess of the current 20 percent evaluation for arthritis 
of the cervical spine, the claim is denied. 38 C.F.R. § 
4.71a, Diagnostic Codes 5242 (2008).

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b) (1). 
The Veteran has not required frequent hospitalization for his 
cervical spine disability and the manifestations of such are 
consistent with the assigned schedular evaluations. In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability. In fact, upon 
VA examination in December 2007, the examiner observed that 
the Veteran's degenerative osteoarthritis of the cervical 
spine does not at all affect employment and he was still able 
to drive despite turning his head.  Therefore, referral of 
this case for extra- schedular consideration is not in order. 
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Therefore, the appeal must be denied.


ORDER

Entitlement to an increased rating for arthritis of the 
cervical spine is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


